Name: Commission Regulation (EC) No 2832/98 of 28 December 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities29. 12. 98 L 351/27 COMMISSION REGULATION (EC) No 2832/98 of 28 December 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 29. 12. 98L 351/28 ANNEX to the Commission Regulation of 28 December 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 132,3 204 82,0 999 107,2 0709 90 70 052 87,7 204 90,0 999 88,8 0805 10 10, 0805 10 30, 0805 10 50 052 51,5 204 40,8 999 46,1 0805 20 10 204 64,5 999 64,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 60,1 464 171,5 999 115,8 0805 30 10 052 49,8 600 84,7 999 67,2 0808 10 20, 0808 10 50, 0808 10 90 052 64,5 400 69,8 404 79,9 728 88,7 999 75,7 0808 20 50 052 149,4 064 59,2 400 86,4 720 63,5 999 89,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.